Citation Nr: 0023750	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in November 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to an increased 
rating for the Crohn's disease.

The veteran testified at a hearing at the RO in April 1997.  
A transcript of that hearing is in the claims folder.

In May 1998, a rating action granted service-connection for 
depression secondary to the service-connected Crohn's 
disease, and assigned a separate 50 percent rating from 
February 1998.


FINDING OF FACT

The veteran's Crohn's disease is manifested by complaints of 
frequent daily diarrhea and abdominal discomfort with 
numerous attacks per year and malnutrition and only fair 
health during remissions.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for 
the veteran's Crohn's disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7323 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

According to a Medical Board Report in February 1991, the 
veteran developed severe crampy abdominal pain, diarrhea and 
fever in service.  Laboratory studies disclosed ulcerations 
of the terminal ileum consistent with Crohn's disease.  He 
subsequently developed a small bowel obstruction secondary to 
colonic stricture.  He underwent a right hemicolectomy and a 
distal ileal resection with reanastomosis.  Pathology showed 
Crohn's disease.  He continued to have crampy abdominal pain 
and diarrhea.  He had a 20 pound weight loss during the 
course of his illness.  It was recommended that he be 
discharged as a result of the Crohn's disease.

A rating action in August 1991 granted service connection for 
Crohn's disease, and assigned a 30 percent rating.  That 
rating has been in effect since July 1991.

In April 1995, the veteran filed a claim for increase.  He 
underwent TDRL evaluation in September 1995.  He complained 
of six to eight loose watery bowel movements with urgency per 
day with some tenesmus. He had developed some constipation 
when he used Lomotil and developed stomach burning when he 
used Imodium.  He also had a history of chronic dyspepsia 
which was worsened by stress.  He developed symptoms of 
heartburn when recumbent.  He was presently a student but 
frequently interrupted class for urgent bowel movements.   A 
colonoscope to the terminal ileum in 1994 revealed a mild 
small bowel inflammation with few ulcers, but no evidence of 
obstructive disease.  There was no evidence of colon 
involvement or friability.  His hemoglobin and hematocrit 
were within normal limits.  

The final diagnosis/recommendation was that the Crohn's 
disease was currently quiescent except for chronic diarrhea 
which had not been responsive to diet changes.  The examiner 
found no evidence of malabsorption to suggest that the 
veteran had gluten intolerance.  He believed the veteran 
would benefit from long term Pentasa.  He opined that the 
veteran had at least a 20-40 percent chance of a significant 
Crohn's flare-up in the next five years, and a 50 percent 
likelihood of requiring repeat surgery.  It was unlikely he 
would be able to return to work and his employability would 
be somewhat suspect with the current activity of his disease 
and the frequency of the diarrhea.

VA outpatient records disclose that the veteran was seen 
regularly from 1993 to 1997.  A colonoscopy in March 1994 
disclosed mildly active Crohn's disease.  In July 1994, he 
was seen with complaints of stomach cramps and depression.  
In September 1994, he complained of headaches.  He weighed 
130 pounds.  His height was five feet ten inches.  In 
December 1994, he was seen with complaints of diarrhea and 
cramping with headaches.  On examination, the stool was 
negative guaiac. Prednisone was prescribed.  Blood tests 
showed no evidence of anemia.  

A barium enema in December 1994 revealed no evidence of 
Crohn's disease.  In April 1996, the veteran was seen with 
complaints of diarrhea and fatigue.  He weighed 130 pounds.  
In July 1996, he complained of diarrhea (watery stool), 
constant headaches, fatigue, and pain in the legs.  He 
weighed 119 pounds.  It was reported the last time he was 
there, he weighed 135 pounds.  He was referred to the GI 
clinic and the dietary clinic.  He had a flare- up of Crohn's 
disease in June 1996.  When seen in August 1996, he had 
continued complaints of diarrhea and cramping.  In October 
1996, he described "bad" diarrhea for the past two days.  

In April 1997, the veteran was seen with complaints of 
increased diarrhea for two weeks.  He was having 8 bowel 
movements of diarrhea a day with crampy abdominal pain.  In 
May 1997, he was seen by a consultant with complaints of 
diarrhea.  His weight was 129 pounds.  The assessment 
included rule out active Crohn's.  A colonoscopy later in May 
revealed a normal colon to the anastomosis and active 
ulcerations at the terminal ileum.  The impression was active 
Crohn's ileitis.  In June 1997, in view of the active disease 
and increased diarrhea, Prednisone was increased.  He had a 
flare- up in February 1998.

The veteran testified at a hearing at the RO in April 1997.  
He stated that he suffered from daily diarrhea and cramping 
with 7-8 stools a day.  He denied constipation.  He claimed a 
severe fluctuation in his weight and submitted photographs 
taken while in service when he was healthy.  He stated that 
he was 126 pounds last week and that he had been 154-160.  He 
received treatment at a VA outpatient clinic.  He claimed he 
had dropped out of school twice as a result of his condition 
and he claimed it was getting worse.  He avoided spicy foods.  
He took Insure as a dietary supplement.  He claimed the 
diarrhea effected his job at a teller machine, which he only 
held for two months.  He now had no energy to work out.  He 
claimed that stress increased his symptoms.  

The veteran received a VA examination for digestive 
conditions in May 1998.  It was reported he took several 
medications for his gastrointestinal condition.  At this time 
he was a student at the University of Alabama.  The side 
effects of his medication resulted in fatigue and he was 
unable to function when he took medications for Crohn's 
disease.  At this time he weighed 129 pounds.  He weighed 135 
pounds a year ago.  He complained of loose bowels up to ten a 
day.  At night time he had to get up six or seven times for 
bowel movements.  On examination, he weighed 129 pounds.  

The diagnostic impression was Crohn's disease, recurrent 
flare-ups.  Last GI consult in 1997 at Birmingham Medical 
Center showed active Crohn's disease.   The examiner stated 
the veteran had been depressed and it had been upsetting to 
him because he could not plan any kind of program.  He was in 
the disabled student program at the University of Alabama.  
He was unable to take tests because of diarrhea  As a result, 
he had become depressed.  The Crohn's disease had been having 
a negative impact on his life.  He had been unable to pursue 
his studies. He had been lagging behind because of the 
Crohn's disease.  Laboratory tests disclosed no evidence of 
anemia.  The sedimentation rate was normal which indicated 
the disease was in remission.


Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
Crohn's disease and therefore he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO obtained relevant current medical 
records, provided the veteran a VA examination and provided 
an opportunity for him to testify at a personal hearing.  
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.

The RO has rated veteran's Crohn's disease under Diagnostic 
Code (DC) 7323 for, "Colitis, ulcerative".  Under DC 7323, a 
30 percent rating is warranted when the colitis is moderately 
severe, with frequent exacerbations.  The next higher 
evaluation, 60 percent, requires severe ulcerative colitis 
with numerous attacks per year, and malnutrition, and with 
health being only fair during remissions.  A 100 percent 
evaluation is provided where the condition is pronounced with 
marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscesses.

In evaluating the service-connected Crohn's disease, the 
Board has considered the veteran's contentions and testimony, 
the extensive VA outpatient records, the TDRL evaluation 
report and the report of the May 1998 VA examination.  These 
records show persistent complaints of abdominal distress and 
very frequent diarrhea over several years duration as well as 
recurrent flare-ups of Crohn's disease in which the symptoms 
increase in severity.  Further, the veteran's current weight 
and the fact that he is prescribed dietary supplements are 
consistent with the existence of malnutrition secondary to 
Crohn's disease.  Finally, his testimony with regard to his 
difficulties working and studying, as well the clinically 
noted fatigue, are consistent with only fair health during 
remissions.  

With application of the benefit of the doubt rule, the Board 
finds that the veteran more nearly meets the criteria for a 
60 percent rating.  However, the Crohn's disease does not 
cause marked malnutrition, anemia, debility or serious 
complications such as liver abscesses as to warrant a still 
higher rating.




	
ORDER

An increased rating for Crohn's disease to 60 percent is 
granted, subject to the criteria that govern the payment of 
monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



